FOURTH AMENDMENT TO
PRODUCTION SHARING CONTRACT
(AREA B - OFFSHORE NW BIOCO)

_ This Fourth Amendment (hereinafter referred to as this “Amendment”) made and
entered into as of the Z 7 day of lute , 1994, by and between The Republic of
Equatorial Guinea (hereinafter referred to as the “State”), represented for the purposes of
this Amendment by the Ministry of Mines and Hydrocarbons of The Republic of Equatorial
Guinea (hereinafter referred to as the “Ministry”), UMC Equatorial Guinea Corporation,

f/) a corporation organized and existing under the laws of the State of Delaware, U.S.A.
(hereinafter referred to as “UMC”), Tepresented for the purposes of this Amendment by

p Coy H. Squyres, its Executive Vice President- International, and Mobil Equatorial Guinea
Inc., a corporation organized and existing under the laws of the State of Delaware, U.S.A.
(hereinafter referred to as “Mobil”), represented for the purposes of this Amendment by

W/W. KLNAUP sits VICE. PESHENT

WITNESSETH:

A. WHEREAS, the State and United Meridian International Corporation
(“UMIC”) entered into that certain Production Sharing Contract dated the 29th day of June,
1992 (hereinafter referred to as the “Contract”), but having an Effective Date of July 8,

1992, covering the area described therein which is teferred to as Area B - Offshore NW
Bioco: and

B. WHEREAS, by that certain Assignment made and entered into the 21st day

Seventy-five percent (75%) of all of the right, title, interest and obligations under the
Contract, and said Assignment was approved by the Ministry on 29 October 1992; and

was made and entered into the 15th day of December 1992 by and between the State,
Tepresented by the Ministry, UMIC and DuPont; and

x
ye

of October, 1992, UMIC assigned DuPont E&P No. 21 B.V. (‘DuPont”) an undivided ‘

C. | WHEREAS, that certain First Amendment To Production Sharing Contract

D. WHEREAS, by that certain Assignment (Area B) made and entered into the
14th day of December, 1992, DuPont assigned an undivided twenty-five percent (25%)
interest in and under the Contract, as amended, to each of Clyde Charter Company Limited
to be renamed BP Exploration (Equatorial Guinea) Limited (“BP”) and Den norske stats
oljeselskap as (“Statoil”) and said Assignment was approved by the Ministry on
23 December 1992; and

E. WHEREAS, by that certain Assignment dated the 25th day of June, 1993,
DuPont assigned to UMIC all of its rights, titles, interests and obligations under the

Contract, as amended, and the Ministry consented to such assignment on September 9, 1993;
and

a

F. WHEREAS, by letter dated July 6, 1993, UMIC elected to proceed into the
Second Subperiod and has paid the bonus to proceed into the Second Subperiod in
accordance with Section 9,2 of the Contract, as amended, and has paid the rentals due in
accordance with Section 9.5 of the Contract, as amended, and by letter dated July 8, 1993,
the Ministry authorized United Meridian International Corporation to proceed into the
Second Subperiod; and :

G. WHEREAS, that certain Second Amendment To Production Sharing Contract
was entered into on the 17th day of September, 1993 by and between the State, represented
by the Ministry, and UMIC; and

H. WHEREAS, by that certain Assignment made and entered into the 15th day
of October, 1993, United Meridian International Corporation assigned one hundred percent
(100%) of the right, title and interest under the Contract, as amended, to UMC Equatorial

Guinea Corporation and said Assignment was approved by the Ministry on the 15th day of
October, 1993; and :

IL WHEREAS, the State and UMC entered into that certain Third Amendment
To Production Sharing Contract (Area B-Offshore NW Bioco) dated as of the Ist day of
March, 1994 (hereinafter referred to as the “Third Amendment”); and

J. WHEREAS, by that certain Assignment dated the 28th day of March, 1994,
Clyde Charter Company Limited (to be renamed BP Exploration (Equatorial Guinea)
Limited) assigned to UMIC all of its rights, titles, interests and obligations under the
Contract and the Ministry consented to such assignment on May 10, 1994; and

K. WHEREAS, by that certain Assignment dated the 30th day of March, 1994,
Den norske stats oljeselskap a.s assigned to UMIC all of its rights, titles, interests and

obligations under the Contract and the Ministry consented to such assignment on May 10,
1994; and :

L. WHEREAS, by that certain Assignment dated the 7th day of April, 1994,
UMIC assigned to UMC all of its rights, titles, interests and obligations under the Contract
and the Ministry consented to such assignment on May 10, 1994; and

M. WHEREAS, by that certain Assignment dated the 26th day of April, 1994,
UMC assigned to Mobil an undivided sixty-five percent (65%) of the rights, titles, interests

and obligations in and under the Contract and the Ministry consented to such assignment
on May 10, 1994; and

N. WHEREAS, the State, represented by the Ministry, Mobil and UMC have
agreed that certain amendments to the Contract, as amended, hereinafter set forth should
be made for the benefit of the Parties.

NOW, THEREFORE, in consideration of the premises and the mutual benefits to the
parties hereto, the State, Mobil and UMC agree as follows:

<3.

1 Words or phrases defined in the Contract, as amended, and used in this

Amendment shall have the meanings set forth in the Contract, as amended, unless the

‘context otherwise provides,

2. Section 4.3 of the Contract, as amended, shall be deleted, and the following

language shall be inserted in the place thereof:

“4.3 In order to carry out the exploration obligations set forth in Sections 4.2(b),
4.2(c), 2.1(c)(i), 2.1(c)(ii) and 2.1(c)(iii), the Contractor shall expend at least
the following amounts:

(a)

(b)

()

(d)

If the Contractor elects to proceed into the Second Subperiod, the
amount of Three Million United States Dollars (US $3,000,000.00) for
the exploratory Well the Contractor obligates itself to drill in the
Second Subperiod.

If the Contractor elects to proceed into the Third Subperiod, the
amount of Three Million United States Dollars (US $3,000,000.00) for
the exploratory Well the Contractor obligates itself to drill during the
Third Subperiod.

If the Contractor extends the Initial Exploration Period pursuant to
Section 2.1(c){i), Section 2.1(c)(ii) or Section 2.1(c)(iii), the amount of
Three Million United States Dollars (US $3,000,000.00) for the Well

_ the Contractor obligates itself to drill during each such extension.

If at the end of any Subperiod of the Initial Exploration Period or the
end of an extension of the Initial Exploration Period under
Section 2.1(c)(i), Section 2.1(c)(ii) or Section 2.1(c)(iii), the Contractor
has performed its work commitments included in the minimum Work

-4-

(2)

Program as provided in Section 4.2 and the amount expended by the
Contractor is less than the sum specified for such period in this
Section 4.3, the Contractor shall be deemed to have fulfilled its
investment obligations relating to that period. If (i) at the end of any
Subperiod of the Initial Exploration Period, (ii) at the end of any
extension of the Initial Exploration Period, or (iii) upon the date of
termination of this Contract, as the case may be, the Contractor has
not expended a sum of money at least equal to the minimum
expenditure for Petroleum Operations required under this Section 4.3
to be expended at the applicable time and has not performed the
minimum Work Program as provided in Section 4.2, or in
Section 2.1(c) in the case of an extension, Contractor shall pay to the
State a sum of money equal to the unexpended minimum expenditure
for Petroleum Operations which this Contract requires be expended at
that time, Such sum shall be payable to the State within thirty (30)
days after the termination of the applicable period.

Unless the Parties otherwise agree in writing, each Well to be drilled
by Contractor that is a part of a minimum Work Program under
Section 4.2 shall be drilled to a depth not less than the depth for such
Well set forth in the Work Program and Budget of Petroleum
Operations Costs notwithstanding that the performance of such
minimum Work Program may result in Contractor exceeding the
expenditure amount set forth in Section 4.3 of such minimum Work
Program; Provided, a Well may be drilled to a lesser depth if the
continuation of drilling in accordance with good international
petroleum industry practice is prevented by (i) encountering basement,
(i) danger due to the existence of abnormal formation pressure,
Gii) formations the hardness of which prevent the continuation of

drilling or (iv) petroleum formations the drilling of which requires, for

5.

the protection of such formations, the setting of casing which will
Prevent the minimum depth from being reached.”

3. Section 6.1(j) of the Contract, as amended, shall be deleted, and the following :
language shall be inserted in the place thereof:

“(@) make all reasonable efforts to employ and train citizens of The Republic of t
Equatorial Guinea in Petroleum Operations. The Contractor may employ Hl
non-citizens if no Equatorial Guinea citizens can be found with sufficient skill
and technical qualifications to perform a particular task or job. The
Contractor shall make similar requirements of any subcontractor. At intervals | }
of not more than one (1) Year the Contractor shall submit to the Ministry ;
reports detailing the personnel employed and their residence when employed. iI
Commencing with January 1, 1994, the Ministry may require that the
Contractor establish a Program to train personnel of the Ministry and citizens i
of The Republic of Equatorial Guinea to undertake skilled and technical jobs ii
in the Petroleum Operations provided that the costs of such required
programs shall not exceed Seventy-Five: Thousand United States Dollars \
(US $75,000.00) annually; Provided, for Calendar Year 1994 only, the sum of |
money that is to be expended in accordance with this Section 6.1(j) shall be |
increased to One Hundred Thousand United States Dollars (US $100,000.00).
Commencing with Calendar Year 1995 the sum of money to be expended
each Calendar Year in accordance with this Section 6.1(j) shall be Seventy-

Five Thousand United States Dollars (US $75,000.00). In the event the entire
Seventy Five Thousand United States Dollars (US $75,000.00) is not expended
in a Calendar Year, or One Hundred Thousand United States Dollars
(US $100,000.00) for 1994 only, the sum not expended shall be carried
forward to be expended in the following Calendar Year or Calendar Years as
may be agreed with the Ministry. When a Commercial Discovery has been
determined by the Contractor, the sum of money to be expended for training i]

-6-

may be increased by the mutual agreement in writing of the Parties. All costs
and expenses of training citizens of Equatorial Guinea, who are not

- employees of one of the parties constituting Contractor, for employment in
the Contractor’s operations, as well as costs and expenses for a program of
training for the Ministry’s personnel, shall be included in Petroleum
Operations Costs.”

4, The following language shall be inserted in the Contract, as amended, as
Section 6,1(s):

“(s)__ in the event it is necessary to hold a meeting outside Equatorial
Guinea in order to discuss. matters relating to this Contract and one or
more representatives of the Ministry or the State or both are required
to attend such meeting, the reasonable costs and expenses incurred by
such representatives who are required to make such trip shall be paid
by the Contractor subject to the Contractor and the Ministry agreeing
in writing to such payment prior to such trip; Provided, expenditures
under this Section 6.1(s) shall nat exceed Twenty-Five Thousand
United States Dollars (US $25,000.00) per Year commencing with
June 1, 1994, All costs incurred by Contractor in accordance with this
Section 6.1(s) shall be included in Petroleum Operations Costs.”

5. Section 13.4 of the Contract, as amended, shall be deleted.
6. The following language shall be inserted after the word “following” in the

eighth line of Paragraph.2 of Section 2 of the Accounting Procedure attached to the
Contract, as amended:

“which may be incurred by Contractor, with a third party or with an Affiliate of a
party constituting the Contractor”.

7. The following language shall be inserted after word “following” in the third
line of Paragraph 3 of Section 2 of the Accounting Procedure attached to the Contract, as
amended:

“which may be incurred by Contractor, with a third party or with an Affiliate of a
party constituting the Contractor”.

8. The Contractor has agreed with the Ministry to pay on the date of this
Amendment the rentals that are due on or before December 1, 1994 under the Contract,
as amended. Upon the execution of this Amendment by all the parties hereto, the
Contractor shall deliver to the Ministry a check in the amount of One Hundred Nineteen
Thousand Eight Hundred Six United States Dollars (US $119,806.00) which shall pay all the
tentals under the Contract, as amended, to December 31, 1995.

9. In consideration of the premises and of the mutual covenants and agreements
contained in this Amendment, the State, Ministry and Contractor hereby ratify the Contract,
as amended, and hereby confirm that it is in full force and effect as of the date first above

written. nd

. 10. Except as amended by this Amendment and the above described amendments,
D the Contract, as amended, shall remain in full force and effect as originally written.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in four
@ originals in the English and Spanish languages, as of the day and year first above written.

“Thin, THE MINISTRY OF MINES AND
‘ HYDROCARBONS OF
THE REPUBLIC OF EQUATORIAL GUINEA

UMC EQUATORIAL GUINEA
CORPORATION

MOBIL EQUATORIAL GUINEA INC.

By: we WY Yeo

C:\7B0225\ CLIENT\UMC650\GUINEA\AREAB\4th.02
225-2219 / 940520

